Citation Nr: 1743372	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-40 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the reduction of the disability rating for degenerative arthritis of the cervical spine, from 30 to 10 percent disabling, effective September 1, 2010. 

2.  Entitlement to a rating in excess of 30 degrees for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to June 1967 and May 1973 to August 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2011, the Veteran presented testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In August 2014, June 2016, and January 2017, the Board remanded the claim for further development. 


FINDINGS OF FACT

1.  Improvement of the Veteran's service-connected cervical spine disability has not been demonstrated.

2.  The Veteran's cervical spine disability has not been manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes at any time during the period on appeal.




CONCLUSIONS OF LAW

1. The June 2010 RO rating decision which reduced the Veteran's rating for his service-connected degenerative arthritis of the cervical spine from 30 percent to 10 percent, effective September 1, 2010, was not proper and the criteria for restoration of the 30 percent rating are met.  38 C.F.R. §§ 3.105(e), 3.344 (2016).

2.  The criteria for an initial rating in excess of 30 percent for degenerative arthritis of the cervical spine are not met.  38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition of the claim to restore the 30 percent rating for a cervical spine disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Regarding the increased rating claim, the RO provided notice to the Veteran in an April 2008 letter.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in May 2008, June 2009 and December 2009.  Per the August 2014 Board remand instructions, the Veteran also underwent VA examination in February 2015.  The reports of the May 2008, June 2009, December 2009 and February 2015 VA examinations reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  Thus, the Board finds that the May 2008, June 2009, December 2009 and February 2015 VA examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

Accordingly, the Board also finds that the RO substantially complied with the August 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the Veteran and his wife's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his cervical spine disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.



Factual Background

The Veteran filed a claim for an increased rating for his cervical spine disability which was received by VA in February 2009.

The Veteran underwent a VA examination in May 2008.  He reported pain with stiffness and weakness.  The pain was a 9 out of 10 on the pain scale and was elicited by physical activity with no alleviating factors.  He had no incapacitation the past 12 months.  On examination, posture and gait were normal.  There was no radiation and no ankylosis.  Flexion was from 0 to 45 degrees with pain starting at 20 degrees.  Extension was from 0 to 45 degrees with pain starting at 20 degrees.  Right and left lateral flexion was from 0 to 45 degrees with pain starting at 20 degrees.  Right and left rotation was from 0 to 80 degrees with pain starting at 40 degrees.  After repetitive use there was an absence of pain, fatigue, weakness, lack of endurance or incoordination.

The Veteran underwent a VA examination in June 2009.  He reported stiffness but had no numbness, loss of bladder control, or loss of bowel control.  He reported pain in his neck which occurred constantly.  The pain was reportedly oppressing and sharp and was at an 8 out of 10 on the pain scale.  The pain came spontaneously and at the time of pain he was unable to function with the pain.  He indicated that he was treated with nerve blocks but reported that his condition had not resulted in any incapacitation.  He reported that he did not experience any overall functional impairment from this condition.  On examination, the Veteran's gait and posture were normal and he did not require any assistive devices for ambulation.  There was no evidence of radiating pain on movement.  There was evidence of muscle spasms at the sides of the neck as well as tenderness at the base of the neck.  There was no ankylosis of the cervical spine.  Flexion was from 0 to 10 degrees with pain occurring at 10 degrees.  Extension was from 0 to 12 degrees with pain occurring at 12 degrees.  Right lateral flexion was from 0 to 14 degrees with pain occurring at 14 degrees.  Left lateral flexion was from 0 to 16 degrees with pain occurring at 16 degrees.  Right rotation was from 0 to 22 degrees with pain occurring at 22 degrees.  Left rotation was from 0 to 24 degrees with pain occurring at 24 degrees.  The examiner indicated that the joint function of the spine was additionally limited by pain, fatigue and lack of endurance following repetitive use.  There was no additional limitation in degree.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  Sensory function was within normal limits.  The diagnosis was spondylosis and moderate localized degenerative disc space narrowing with mild to moderate bilateral foraminal stenosis C5-6.  The subjective factors were constant dull aching to throbbing pain and the objective factors are restricted range of motion.  The examiner noted that the Veteran was not currently working and the effect of the condition on the Veteran's daily activities was severe.

Based upon the June 2009 VA examination, the RO in a September 2009 rating decision, granted an increased rating from 10 to 30 percent for a cervical spine disability, effective June 23, 2009.

The Veteran underwent a VA examination in December 2009.  He reported that he continued to have neck pain and that it was progressively getting worse.  He reported neck pain of 8 out of 10 which was a constant, dull pain.  There was no radiating pain from his neck to his upper arm or hands.  He reported a flare-up of neck pain that happened at least 3 times a week.  These flare-ups were either caused by weather changes or increased physical activity.  The Veteran related that flare-ups lasted for the entire day and caused moderate limitation of activities.  He indicated that he took hydrocodone during flare-ups with good results.  The Veteran reported that he stopped working in 2007 and that his spine condition affected his usual employment, his activities of daily living, and his recreational activities because he had difficulty with prolonged standing, walking, sitting, lifting, bending, climbing, and doing any strenuous physical activities.  He denied periods of incapacitation secondary to his spine condition.  On examination, gait and posture were normal and no assistive devices were needed.  There was normal curvature of the cervical spine.  There was slight tenderness of the paraspinous muscles.  Active and passive range of motion demonstrated flexion from 0 to 40 degrees with pain beginning at 40 degrees.  Extension was from 0 to 25 degrees with pain beginning at 25 degrees.  Right lateral flexion was from 0 to 30 degrees with pain beginning at 30 degrees and left lateral flexion was from 0 to 35 degrees with pain beginning at 30 degrees.  Right lateral rotation was from 0 to 60 degrees with pain beginning at 60 degrees and left lateral rotation was from 0 to 70 degrees with pain beginning at 60 degrees.  With repetitive movement, there was no change in functional degree secondary to fatigue, weakness or lack of endurance.  Motor strength was 5/5 and there was no erythema, edema or muscle spasm noted.  His sensory examination was decreased to his toes and feet.  Muscle strength was 5/5.  The diagnosis was degenerative joint disease of the cervical spine.

In a March 2010 private treatment report a physician noted that the Veteran had complaints of pain in his neck and forward flexion of the cervical spine which was 15 degrees or less.  This limitation of motion was noted in conjunction with MRI findings.  

A March 2010 VA treatment note indicated that the Veteran presented with complaints of increased neck and back pain that "actually worsened".  The Veteran also brought in MRI findings which demonstrated osteophytes and nerve compression in both the cervical and lumbar spine.

A March 2010 private MRI demonstrated that the existing left C6 root was entrapped.  

An April 2010 private treatment report noted that the Veteran received trigger point injections for his cervical spine.

In an April 2010 correspondence, a private physician noted that the Veteran had been experiencing a deteriorating status in the degree of disability and pain from his service-connected cervical spine and lumbar spine.  The physician noted a February 2010 rating decision proposed a reduction based on an improvement in the range of motion of the cervical spine and as evidenced by the December 2009 VA examination, and there being no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The physician noted that the results of a March 2010 MRI demonstrated that the existing left C-6 nerve root was entrapped, the L5 nerve root was impinged and the right S1 nerve root was displaced and may be impinged.  The physician noted that the March 2010 MRI demonstrated that nerve root involvement existed in previous December 2008 and February 2009 MRIs.  Regarding the improved range of motion demonstrated on VA examination in December 2009, the physician noted that the Veteran's range of motion improved for several weeks or months after the nerve blocks.  He still had to repeat these injections every 3 months.  The physician noted that the June 2009 VA examination demonstrated range of motion findings when the injections were least effective while the December 2009 VA examination range of motion findings were recorded only a few days after received an injection in November 2009.  Notably, the March 2010 private evaluation demonstrated forward flexion of the spine that were considerably less than the December 2009 VA examination ranges of motion and closer to the range recorded on the June 2009 VA examination.

A February 2013 private MRI report notes that the Veteran's C6-7 disc herniation had enlarged since the last study, and the impingement of the right C5 and right C6 nerves had progressed.

The Veteran underwent a VA examination in February 2015.  It was noted that the Veteran had degenerative arthritis of the cervical spine as well as radiculopathy of the bilateral extremities.  The Veteran reported daily pain at 4/10 which increased with physical activity.  He endorsed flare-ups as pain and pressure increased at the back of his neck and he had to rest to improve the pain.  He did not report having any functional loss or functional impairment of the cervical spine.  On examination, forward flexion was from 0 to 30 degrees.  Extension was from 0 to 20 degrees.  Right lateral flexion was from 0 to 30 degrees. Left lateral flexion was from 0 to 25 degrees.  Right and left lateral rotation was from 0 to 40 degrees.  There was no evidence of pain with weight bearing.  The Veteran could perform repetitive use testing and there was no additional limitation of function or range of motion after repetitive use testing.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up.  The Veteran reported flare-ups that were moderate and occurred 3 times a week for 1 to 2 hours.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  There was no tenderness, guarding or muscle spasm.  Muscle strength testing was normal and there was no atrophy.  The Veteran had radiculopathy in the upper extremities.  There was no ankylosis and the Veteran did not have intervertebral disc syndrome.  His cervical spine disability impacted his ability to work as he could not stand more than 15 minutes, had difficulty changing lanes when driving and had difficulty carrying grocery bags over 5 pounds.  

A. Proposed Reduction

Initially, the Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, In a February 2010 rating decision, the RO proposed to reduce the Veteran's disability rating for his service-connected degenerative arthritis of the cervical spine from a 30 percent evaluation to a 10 percent evaluation.

At the time of the February 2010 proposed reduction, the Veteran had been in receipt of a 30 percent rating for degenerative arthritis of the cervical spine since June 23, 2009.

The February 2010 proposed reduction was accompanied by a letter which provided the prescribed notice and instructions under 38 C.F.R. § 3.105(e).  The letter advised the Veteran that he had 60 days to submit evidence or arguments disputing the proposed reduction.  He was notified also that he may request a predetermination hearing and that he had 30 days to do so.  The Veteran did not request a personal hearing but did respond with an April 2010 correspondence from a private physician regarding the current severity of his cervical spine disability.  Records for the reported treatment were obtained and considered before the VA Pension Center effectuated the proposed reduction in a June 2010 rating decision.  Based upon the findings from a December 2009 VA examination, the VA Pension Center effectuated the proposed reduction in a June 2010 rating decision.  Also in accordance with 38 C.F.R. § 3.105(e), the reduction was made effective from September 1, 1010, well beyond the last day of the month from the 60-day period from the date of the February 2010 notice of the proposed reduction.  In sum, the reduction for the Veteran's cervical spine disability from 30 percent to 10 percent was effectuated in a manner that satisfies the procedural requirements under 38 C.F.R. § 3.105(e).

Having determined that the procedural requirements under 38 C.F.R. § 3.105(e) were followed, the Board turns to the evidence to determine whether actual improvement in the Veteran's cervical spine disability, to include improvement in the ability to function under ordinary conditions of life and work, is shown by the evidence such as to warrant the effectuated reduction.

The Veteran had a 30 percent disability rating for his cervical spine disability, effective June 23, 2009 under 38 C.F.R. § 4.115b, Diagnostic Code 5242.  The 30 percent disability was undisturbed until the reduction at issue, which, as noted above, was effective from September 1, 2010.  Given these facts, the 30 percent disability rating was in effect for less than five years before it was effectively reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344 (a) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282   (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Based on a review of the record, the Board finds that the criteria for restoration of the Veteran's 30 percent disability rating for cervical joint disease with cervical spasm are met, effective June 23, 2009. 

Initially the Board again notes that the 30 percent evaluation assigned for the Veteran's cervical spine disability was in effect for less than 5 years at the time of the reduction.  As such, the Board does not have a heightened duty to show sustained material improvement as contemplated by 38 C.F.R. § 3.344(a) and (b).

The Board notes that the December 2009 VA examination report, upon which the RO proposed to reduce the Veteran's disability rating, indicated that the Veteran had flexion from 0 to 40 degrees with pain beginning at 40 degrees.  The examination also noted that his activities of daily living and his recreational activities were impacted because he had difficulty with prolonged standing, walking, sitting, lifting, bending, climbing and doing any strenuous physical activities.  

However, in a March 2010 private treatment report, a physician noted that the Veteran presented with complaints of increased neck and back pain that "actually worsened" and that his forward flexion of the cervical spine was 15 degrees or less.  This limitation of motion was noted in conjunction with MRI findings.  

Additionally, in an April 2010 correspondence, the private physician noted the Veteran had been experiencing a deteriorating status in the degree of disability and pain from his service-connected cervical spine and lumbar spine and that the March 2010 private evaluation demonstrated forward flexion of the cervical spine that was considerably less than the December 2009 VA examination ranges of motion and closer to the range recorded on the June 2009 VA examination.  The discrepancy in range of motion limitations was due to the relation in time to when the Veteran received his trigger point injections.

The evidence above demonstrates that while the Veteran had improved range of motion of the cervical spine on VA examination in December 2009, his range of motion was again limited to that consistent with a 30 percent disability rating in a March 2010 private examination report.  As a result, the Board finds that the findings from the December 2009 VA examination report failed to show any sustained improvement in the Veteran's cervical spine disability.  

Accordingly, the Board finds the preponderance of the evidence did not demonstrate actual sustained improvement of the Veteran's cervical spine disability, especially given the symptoms noted in the March 2010 private evaluation. 

For these reasons, the Board concludes that the evidence is at least equally weighted on the question of whether the Veteran's cervical spine disability has improved, and the Veteran's claim is granted.

The Board finds that the Veteran's 30 percent rating for a degenerative arthritis of the cervical spine disability was improperly reduced.  Therefore, the 30 percent rating for a degenerative arthritis of the cervical spine disability should be restored. 

Accordingly, the Board finds that restoration of the 30 percent rating for a degenerative arthritis of the cervical spine disability, effective June 23, 2009, is warranted.  The Board has resolved reasonable doubt in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating

The Board also finds that the criteria for a rating in excess of 30 percent for a degenerative arthritis of the cervical spine disability have not been met at any time during the claim.

As noted above, to warrant a rating in excess of 30 percent under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire cervical spine.  The Veteran has never reported suffering ankylosis in his cervical spine, and there is no medical evidence of record showing ankylosis.  The May 2008, June 2009, December 2009 and February 2015 VA examinations indicated that there was no ankylosis and the most recent x-rays of the cervical spine demonstrates that the Veteran still has motion of the spine.  Accordingly, a 40 percent disability rating is not warranted under the General Ratings Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2016).

While the Veteran's cervical degenerative disc disease may, in the alternative, be termed intervertebral disc syndrome, the Veteran does not have intervertebral disc syndrome according to VA examinations.  While there is some question as to whether he has intervertebral disc syndrome or not based on private physician correspondences, the Board notes that even if he was found to have intervertebral disc syndrome, there have been no reports of any incapacitating episodes.  Accordingly, the Board finds the Veteran is not entitled to a rating in excess of 30 percent based on incapacitating episodes.

Further, there is no evidence to support a higher disability rating for the residuals, cervical spine disability based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

The Board accepts that the Veteran has experienced functional impairment and pain.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion (or total lack thereof, as evidenced by ankylosis) nor the functional equivalent of symptomatology required to warrant the next higher evaluation.  

The Board finds that the 30 percent evaluation assigned for the cervical spine adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his cervical disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.  See DeLuca, supra.

Moreover, as noted in VAOPGCPREC 36-97, and Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997), the Veteran's 30 percent rating represents the maximum rating available for his cervical spinal disability that contemplates a loss of motion aside from ankylosis.  Accordingly, consideration for additional disability under the above regulations is not required.

The Board additionally notes that the rating criteria for evaluation of diseases and injuries of the spine allow for the grant of separate ratings based on any associated objective neurologic abnormalities.  The Veteran is currently service-connected for radiculopathy of the left and right upper extremities associated with his service-connected lumbar and cervical spine disabilities.  However, the Veteran has not disagreed with these evaluations and these issues are not currently before the Board.

As the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the service-connected degenerative arthritis of the cervical spine disability the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 







ORDER

The June 2010 reduction of the rating for the Veteran's degenerative arthritis of the cervical spine disability from 30 percent to 10 percent was improper, and the 30 percent disability rating is restored, effective June 23, 2009.

Entitlement to a rating in excess of 30 percent for degenerative arthritis of the cervical spine is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


